Title: Isaac Cox Barnet to Thomas Jefferson, 21 November 1812
From: Barnet, Isaac Cox
To: Jefferson, Thomas


          Sir Paris, November 21st 1812.
          By Mr Skipwith when he quitted the functions he had so many years and so faithfully exercised in this Country—I took the liberty of sending for your acceptance—the two first volumes of Peron’s Voyage to New Holland. I hope they were received and that they were a welcome tribute of my respect. The two last volumes have not yet appeared—but shall be forwarded as soon as they can be had.
          My learned friend William Maclure being of opinion that ‘Peron’s life’ would afford you some interest—I now beg leave to present you a copy—and to join the assurance, that, to my admiration and respect for the great qualities and patriotic principles for which you are distinguished—my “firmness” and Zeal in the service of my country never will abate while I can remember the name of Jefferson.
          
            I. Cox
            Barnet
        